UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1394



RUFUS E. THOMPSON,

                                              Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General, United
States Postal Service,

                                               Defendant - Appellee.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (1:03-cv-00593-JAB)


Submitted:   September 25, 2006           Decided:   October 16, 2006


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rufus E. Thompson, Appellant Pro Se. Joan Brodish Binkley, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rufus E. Thompson appeals the district court’s order

denying Thompson’s motion to vacate or set aside judgment pursuant

to Fed. R. Civ. P. 60(b)(6).       We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.      Thompson v. Potter, No. 1:03-cv-00593-JAB

(M.D.N.C. filed Feb. 23, 2006; entered Feb. 24, 2006).           We deny

Thompson’s motion to place his case in abeyance.         We dispense with

oral   argument   because    the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                   - 2 -